PER CURIAM:
Keith Russell Judd appeals the district court’s order denying his motions for relief from the court’s previous order denying relief on his complaint that sought damages for alleged unjust imprisonment. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Judd v. United States, No. 3:06-cv-00243-MBS (D.S.C. filed Nov. 14 and entered Nov. 15, 2007). We deny Judd’s motion to transfer his appeal to the Court of Appeals for the Federal Circuit and his motion for reconsideration of the order deferring action on his motion to transfer. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.